Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lipp, J.), rendered July 10, 1995, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the People failed to prove beyond a reasonable doubt that he intended to kill the deceased. Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt of murder in the second degree. The defendant’s intent to cause death may be inferred from his action of plunging the knife twice into the deceased’s chest (see, People v Ruiz, 211 AD2d 829; People v Dixon, 174 AD2d 689). There was additional evidence adduced at trial linking the defendant to the gunshot wound sustained by the victim immediately before the stabbing. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The sentence imposed was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80, 83).
Ritter, J. P., Altman, Friedmann and Luciano, JJ., concur.